Case 3:19-cv-08231-JJT Document 1-3 Filed 08/08/19 Page 1 of 5
                 Case 3:19-cv-08231-JJT Document 1-3 Filed 08/08/19 Page 2 of 5




 1   2.        Defendant, SPECIALIZED RAILS SERVICES, INC. (“SRS”), is a Nevada
 2   company and doing business in Arizona.
 3   3.        Upon information and belief, SRS was acquired by Defendant, UNIVERSAL
 4   LOGISTICS HOLDINGS, INC. (“ULH”).
 5   4.        Upon information and belief, pursuant to the terms of ULH acquiring SRS, SRS
 6   operates as part of Defendant, UNIVERSAL INTERMODAL SERVICES, INC.
 7   (“UIS”).
 8   5.        Upon information and belief, ULH and/or UIS acquired the stocks, liabilities,
 9   assets, and debts, among others, of SRS.
10   6.        Defendants are jointly and severally liable for any amounts awarded in this cause of
11   action.
12   7.        Upon information and belief, Defendants, BAXTER E. EVERETT and JANE
13   DOE EVERETT, are a married couple at all-times relevant hereto residents of Las Vegas,
14   Nevada and acting on the behalf of the community to benefit same.
15   8.        Defendants, ABC Corporations and Partnerships I through X and John Does and
16   Jane Does I through X are various persons or entities which may be liable as Defendants
17   in this matter. Plaintiffs will seek leave to amend this Complaint when they ascertain the
18   true names of these Defendants.
19   9.        The amount in controversy exceeds this Court’s minimum jurisdictional
20   requirement.
21   10.       This court has jurisdiction over this matter on the basis that the activities complained
22   of herein occurred in Mohave County, Arizona.
23   11.       Venue is proper in Mohave County, Arizona.
24   12.       On July 1, 2017, at 4:35 pm, Plaintiff, CARLOS EARNESTO TILLMAN, was
25   traveling eastbound on Interstate 40 in his tractor truck.
26




     Complaint                                    2|P age
                 Case 3:19-cv-08231-JJT Document 1-3 Filed 08/08/19 Page 3 of 5




 1   13.    At said time and place, Defendant, BAXTER E. EVERETT, was operating a truck
 2   tractor on the same interstate when he attempted to switch lanes and crashed into the back
 3   of CARLOS EARNESTO TILLMAN’S vehicle.
 4   14.    Defendant, BAXTER E. EVERETT, reported to the responding officers that he
 5   “observed traffic to be moving slowly in the number two lane”, he then “switched into the
 6   number one lane to pass slow moving traffic”.
 7   15.    Upon information and belief, Defendant, BAXTER E. EVERETT, was operating
 8   his truck tractor at a speed excessive for the conditions.
 9   16.    The accident was caused solely by the negligent and/or careless manner in which
10   Defendant, BAXTER E. EVERETT, operated his vehicle.
11   17.    Defendants are vicariously liable for the acts of BAXTER E. EVERETT because
12   the negligent acts occurred while BAXTER E. EVERETT was in the course and scope of
13   his employment with Defendants at all relevant times hereto.
14   18.    ULH and/or UIS are responsible for the liabilities and debts acquired from SRS,
15   including the liabilities and debts for this cause of action.
16   19.    As a direct and proximate cause of Defendant, BAXTER E. EVERETT’S,
17   negligence, Plaintiff, CARLOS EARNESTO TILLMAN, sustained severe injuries
18   which resulted in considerable pain, suffering, inconvenience, and loss of enjoyment of life
19   and will cause future pain and suffering.
20   19.    As a further direct and proximate cause of Defendant, BAXTER E. EVERETT’S,
21   negligence, Plaintiff, CARLOS EARNESTO TILLMAN, has incurred medical and
22   related expenses for the care and treatment, and will incur future expenses.
23          WHEREFORE, Plaintiff respectfully requests Judgment against Defendants as
24   follows:
25   A.     For general damages in a fair and reasonable amount.
26




     Complaint                                   3|P age
                 Case 3:19-cv-08231-JJT Document 1-3 Filed 08/08/19 Page 4 of 5




 1   B.     For the reasonable value of medical and related expenses incurred to date and to be
 2   incurred in the future.
 3   C.     For Plaintiff’s costs and expenses incurred to date, and to be incurred in the future
 4   in this action.
 5   D.     For such other and further relief that the Court deems just and proper.
 6
                           DATED this 12th day of June, 2019.
 7

 8                                                  VALDEZ LAW P.L.L.C.
 9                                                  By: /s/ Joseph A. Hoxie
10
                                                          JOSH A. VALDEZ
                                                          JOSEPH A. HOXIE
11
                                                          323 West Roosevelt Street, Suite 100
                                                          Phoenix, Arizona 85003
12
                                                          Attorney for Plaintiff

13
     ORIGINAL of the foregoing filed
14   this 12th day of June, 2019 with:
15
     Clerk of the Court
16
     /s/ Joseph A. Hoxie
17

18

19

20

21

22

23

24

25

26




     Complaint                                4|P age
Case 3:19-cv-08231-JJT Document 1-3 Filed 08/08/19 Page 5 of 5
